Citation Nr: 0010971	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  99-14 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1949 to 
December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the December 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).

The Board observes that the veteran, in his testimony before 
the undersigned acting Board Member, raised the claim of 
entitlement to service connection for residuals of a stroke, 
as secondary to his service-connected PTSD.  As this claim 
has not been prepared for appellate review, the Board refers 
it to the RO for all appropriate development.


REMAND

A preliminary review of the record shows that further 
development by the RO is necessary before the Board may 
proceed further with appellate review.  The evidence of 
record reflects that the veteran participated in combat 
during the Korean War and a February 1998 VA examination 
diagnosed the veteran with PTSD based upon these combat 
experiences.  Accordingly, the RO granted service connection 
for PTSD and assigned a 30 percent disability evaluation 
effective from November 1997.

During the February 1998 VA examination and psychological 
testing, the veteran reported that he had suffered a stroke 
which had caused memory loss.  During the November 1999 
hearing before the undersigned acting Board Member, the 
veteran testified that he had sustained a stroke 
approximately 5 years ago.  The veteran's testimony suggested 
that it was unclear whether the residuals from the stroke or 
the service-connected PTSD caused the veteran's current 
memory loss and isolation within his home.  The veteran also 
believed that his PTSD may have caused his stroke.

An allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet.App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992).  Once a veteran has presented a well-grounded claim, 
the VA has a duty to assist him in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  Based upon the aforementioned evidence, the veteran 
appears to experience symptomatology related to both his 
stroke and to his PTSD.   In order to fully evaluate the 
severity of the veteran's PTSD, the Board finds that the 
veteran should be afforded a comprehensive VA examination to 
identify the symptomatology attributable to each disability.

The veteran further testified that he first received 
treatment at the Chillicothe VA Medical Center in 
approximately 1993, and that he had not received medical care 
for PTSD prior to that time.  He now regularly received PTSD 
treatment at the Chillicothe VA Medical Center and at the 
Portsmouth VA Outreach Clinic.  The claims file does not 
appear to contain all of these VA medical treatment records.  
The VA is deemed to have constructive knowledge of these 
records and, in this case, has actual knowledge of their 
existence.  As such, they are considered to be evidence that 
is of record at the time any decision is made, and should be 
associated with the claims file.  See Bell v. Derwinski, 2 
Vet.App. 611 (1992). See also VAOPGCPREC 12-95, 60 Fed. Reg. 
43186 (1995).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the claims file any and all records 
pertaining to the treatment of the 
veteran from the Chillicothe VA Medical 
Center.  In particular, the RO should 
acquire those treatment records related 
to the veteran's stroke and psychiatric 
health.  The RO should ensure that the 
reports of the Portsmouth Outpatient 
Clinic are included in all responses from 
the Medical Center.

2.  Thereafter, the RO should schedule 
the veteran for a general medical 
examination and/or appropriate specialty 
examination(s) to assess the nature, 
severity, and manifestations of his 
service-connected PTSD and his residuals 
of a stroke.  Any and all evaluations, 
tests, and studies deemed necessary by 
the examiner should be conducted.  All 
clinical findings and subjective 
complaints should be reported in detail.  
The examiner is requested to render an 
opinion as to the nature and extent of 
the veteran's current disabilities.  In 
so doing, the examiner should attempt to 
identify and separate all symptomatology 
which is attributable to the veteran's 
service-connected PTSD and all 
symptomatology which is a result of his 
stroke.  If the examiner is unable to 
differentiate the symptomatology, he 
should so state.  Further, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that the 
veteran's PTSD caused the stroke or 
aggravated the residual symptomatology of 
the stroke.  All opinions must be 
supported by a written rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]"38 C.F.R. § 4.1 (1999), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded the appropriate length of 
time in which to respond before the 
record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 6 -


